Citation Nr: 0729056	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  03-11 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Whether the rating decision by the RO of July 1958, 
reducing the rating for gunshot wound residuals of the left 
arm, involving Muscle Group V, from 50 percent to 30 percent, 
was clearly and unmistakably erroneous. 

2. Whether there is a pending appeal on the rating decision 
of July 1958, reducing the rating from 50 percent to 30 
percent for gunshot wound residuals of the left arm, 
involving Muscle Group V.  

3. Entitlement to a rating higher than 30 percent for gunshot 
wound residuals of the left arm, involving Muscle Group V. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

REMAND 

The veteran, who is the appellant, had regular guerilla 
service from March 1945 to December 1945 and service in the 
Regular Philippine Army from December 1945 to April 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in April 2002 and in April 2007 
of the Manila, Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In April 2006, the Board granted a motion to advance the case 
on the docket.  38 C.F.R. § 20.900(c).  

In May 2006, the Board remanded the case for procedural 
development to address the claim of clear and unmistakable 
error in the rating decision by the RO of July 1958, reducing 
the rating for the gunshot wound residuals of the left arm, 
involving Muscle Group V, from 50 percent to 30 percent, and 
also whether the veteran had a pending appeal of the rating 
decision of July 1958. 

In the rating decision of April 2007, the RO did find clear 
and unmistakable error in the effective date of the rating 
reduction and revised the rating reduction from 50 to 30 
percent to September 21, 1964, rather than September 1, 1958.  
The RO also determined the finding of clear and unmistakable 
error resolved the question of a pending appeal. 

In August 2007, the veteran's representative expressed 
disagreement with the rating decision by the RO of April 2007 
on both the claim of clear and unmistakable error and on the 
question of a pending appeal. 

To ensure procedural due process, the Board is required to 
remand the claims for which there has been a timely filed 
notice of disagreement and a statement of the case has not 
been issued.  Manlicon v. West, 12 Vet. App. 238 (1999).

The current claim for increase is deferred until the claim of 
clear and unmistakable error and the question of a pending 
appeal are finally adjudicated.

Accordingly, the case is REMANDED for the following action:

Furnish the veteran and his 
representative a statement of the case on 
the claim of clear and unmistakable error 
in the rating reduction from 50 to 30 
percent for residuals of a gunshot wound 
of the left arm, involving Muscle Group 
V, to the extent that the rating 
reduction from 50 to 30 percent was 
revised to September 21, 1964, rather 
than September 1, 1958, and on the 
question of whether the veteran has a 
pending appeal of the rating decision of 
July 1958, reducing the rating. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

